DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 16, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a mouthpiece” in line 3, “a mouthpiece” again in line 9, and “the mouthpiece” in line 19. It is unclear if the two different mouthpieces are referred to in 
Claims 3-5, 16, and 19-24 are rejected by dependence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 – 5, 16, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotch (US 2019/0022345).
Regarding claims 2 – 5, 16, and 19, Kotch teaches a personal vaporizer, comprising: 
a center section (body 120) having an longitudinal axis and comprising an elongated inlet passage (1120, [0058] – [0061]), an elongated outlet passage (520/430, [0050] – [0051]), and a tank (reservoir 530), the elongated inlet passage (1120) and elongated outlet passage (520/430) being on opposite sides of the longitudinal axis, the tank (530) being sandwiched between the inlet and outlet passage (fig. 19), an inlet (intake vent 140) formed through a wall of the center section and communicating with 
a vaporization chamber (residue basin 1140) defined distal of the tank, the vaporization chamber comprising a wick (240) and a heating element (1110), the wick being in communication with the tank so that vaporizing media from the tank flows into the wick, the heating element configured to atomize vaporizing media from the wick when the heating element is actuated ([0058] – [0066], figs. 11 – 12); 
a distal end of the inlet passage configured to communicate intake air into the vaporization chamber (figs. 13 – 14, [0060] – [0061]); and 
a distal end of the outlet passage configured to receive vapor from the vaporization chamber ([0050] – [0051], [0066]), the outlet passage extending proximally from the distal end of the outlet passage to the mouthpiece (110, [0047], fig. 1);
wherein an air guide (air channel delimiter 1130) extends distally through a proximal opening of the vaporization chamber, and the air guide directs intake air from the distal end of the inlet passage into the vaporization chamber; wherein an inlet side of the air guide faces the distal end of the inlet passage, and an outlet side of the air guide faces the distal end of the outlet passage; wherein the distal end of the inlet passage is configured to direct intake air radially inwardly to the inlet side of the air guide, and the inlet side of the air guide is configured to redirect the intake air distally into the vaporization chamber (figs. 13 – 14, [0060] – [0061]);
wherein a fill hole (oil insertion vent 420) is formed through a proximal wall of the tank, and wherein the mouthpiece comprises a stopper (cap 210) configured to plug the 
Regarding claim 20, Kotch teaches that inlet passage (1120) extends along the longitudinal axis and opens above residue basin 1140 (vaporization chamber), such that the proximal end of the inlet passage 1120 is between mouthpiece 110 and residue basin 1140 (vaporization chamber) (Figures 11, 12, 13, and 18).
Regarding claim 23, Kotch teaches a battery attachment assembly 130 (battery mount) extending distally from body 120 (center section), the battery attachment assembly 130 (battery mount) distal of vaporization chamber (residue basin 1140) (Figures 2 and 18).
Regarding claim 24, Kotch teaches the elongated inlet passage (1120) and elongated outlet passage (520/430) being on opposite sides of the longitudinal axis (fig. 19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6, 8 – 9, 11, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotch (US 2019/0022345) in view of Duque (US 2018/0177240).
Regarding claims 6, 8 – 9, 11, and 17 – 18, Kotch teaches a personal vaporizer, comprising: 
a tank (reservoir 530) configured to contain a vaporizing medium ([0048] – [0051]); 
a vaporization chamber (residue basin 1140, [0058], [0015], [0054]);
a media channel (620) interposed between the tank (530) and the vaporization chamber (1140) and configured to receive vaporizing medium from the tank ([0053] – [0057], [0021], [0066], figs. 6 and19); 
a wick (240) configured to communicate vaporizing medium from the media channel (620) to the vaporization chamber ([0058] – [0059], figs. 11 – 12); 
a power source comprising a positive electrical pole and a negative electrical pole; and a heating element at or adjacent the vaporization chamber, the heating element configured to atomize vaporizing medium within the vaporization chamber when the primary heating element is actuated, the primary heating element interposed in a first circuit between the positive and negative electrical pole (coil 1110, [0005], [0015] – [0016], [0019] – [0021]);
wherein a secondary element (oil feeder tubes 620) comprises a second heated region that is spaced from the wick, and wherein the second heated region is configured 
wherein the tank (530) has a first cross-sectional area and the media channel (620) has a second cross-sectional area, and the first cross-sectional area is greater than the second cross-sectional area ([0017], fig. 2); and 
 wherein no portion of the wick extends through the media passage into the tank (fig. 2).

However, Kotch teaches an alternative embodiment to the claimed invention where the secondary heating element (tubes 620) passively receive heat from the heating unit to reduce the viscosity of the proximal volume of vaporizing medium. Thus, Kotch teaches and alternative embodiment to where:
the secondary element is a secondary powered element spaced from the heating element and spaced from the wick and disposed within the tank upstream of the media channel, the secondary powered element interposed in a second circuit between the positive and negative electrical pole;
 a secondary controller configured to control power delivery to the second heating element independent of the heating element;
a controller configured to control power delivery to both the heating element and the secondary powered element, and wherein a different amount of power is delivered to the secondary powered element than is delivered to the heating element.



Duque teaches a personal vaporizer (100), comprising: 
a tank (106) configured to contain a vaporizing medium (104) ([0026]);
 a vaporization chamber (area within central bore proximal to heating element 102, fig. 1); 
a wick (103 having wicking material) configured to communicate vaporizing medium from the tank to the vaporization chamber ([0034]); 
a power source ([0056]) comprising a positive electrical pole and a negative electrical pole; 
a heating element (102) at or adjacent the vaporization chamber, the heating element configured to atomize vaporizing medium within the vaporization chamber when the primary heating element is actuated, the primary heating element interposed in a first circuit between the positive and negative electrical pole ([0024] – [0026]); and 
a secondary powered element (thermal wick having separate heating controls) spaced from the heating element, the secondary powered element interposed in a second circuit between the positive and negative electrical pole ([0027]). 
Duque teaches where the cartridge may be filled with a non-flowing (at room temperature) vaporizable material, such as a wax. The secondary powered element (thermal wick) comprises an inner core material (1608), extending into at least a portion of reservoir (1606). This advantageously allows for heat transfer along the core strands 
Duque further teaches where the secondary powered element comprises a second heating element, and wherein the second heating element is configured to not generate sufficient heat to atomize vaporization medium; a secondary controller configured to control power delivery to the second heating element independent of the heating element; where a controller configured to control power delivery to both the heating element and the secondary powered element, and wherein a different amount of power is delivered to the secondary powered element than is delivered to the heating element ([0027]).

That is to say, Duque teaches where the preheating function delivered by the powered secondary element allows for an advantageous preheating function, enabling the vaporizer to deliver the aerosolize of very viscous medium (such as wax) to the user in a quicker time than if the heating coil and wick were the only power source. This is because the secondary heating unit can be separately controlled for the purpose of reducing the viscosity of the highly viscous material and increase wicking capability prior to the heating coil vaporizing the medium ([0062] – [0064]). 

It would have been prima facie obvious to one of ordinary skill in the art to modify the passively heated tubes (620) of primary reference Kotch to be independently heated secondary heaters as disclosed by secondary reference Duque as a simple substitution of one known element for another. The prior art (of Kotch) contains a known electronic cigarette which differs from the claimed invention by the substitution of an actively heated structure for the passively heated tubes used with the same location between the reservoir (53) and the vaporizing chamber (1140) and for the same purpose of increasing viscosity of a highly viscous smokeable medium to promote wicking of the fluid as taught by the primary reference. However, Duque teaches a comparable electronic cigarette utilizing the substituted electrically, actively-powered secondary heating element. One of ordinary skill in the art would have found it obvious to substitute Duque’s teaching of actively powering the viscosity reducing structure to provide the predictable result that vaporizer of Kotch would perform in substantially the same manner using the an actively powered oil feeding tube, where the oil feeding tube receives heat from a powered assembly and controller as taught by Duque, in combination with the primary teaching. Further, one of ordinary skill in the art would have recognized the taught benefit in that secondary heating device being independently powered (rather than passively powered by heat transfer from the single heating unit) allows for a preheating step of highly viscous material to more quickly deliver aerosol and been motivated to incorporate the same.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kotch (US 2019/0022345) in view of Duque (US 2018/0177240); and further in view of Scheck (US 2017/0027232).
Kotch, as above in obvious combination with Duque regarding claims 9 and 11, teaches the invention as claimed but is silent to a sensor configured to detect a sensed condition of vaporizing medium in the tank, the sensor further configured to communicate the sensed condition to the secondary controller, and the secondary controller being configured to control power delivery to the second heating element depending at least partially on the sensed condition.
However Scheck, considered analogous art in the field of electronic cigarettes, teaches a comparable device directed to the same endeavor of regulating the amount of vaporizable substance delivered from the reservoirs to the heating component ([0005]). Scheck further teaches a sensor configured to detect a sensed condition of vaporizing medium in the tank, the sensor further configured to communicate the sensed condition to the secondary controller, and the secondary controller being configured to control power delivery to the second heating element depending at least partially on the sensed condition ([0049], [0088] – [0089]), where such a sensor provides the benefit enabling the user to adjust the amount of active substance according to a user profile or preference because the amount of substance emitted is monitored ([0013]). Accordingly, one of ordinary skill in the art would have found it obvious to include a similar sensor to achieve the same benefit.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotch (US 2019/0022345) in view of Liu (US 9578898).
Kotch teaches the personal vaporizer of claim 20, but does not explicitly disclose that the heating element is positioned along the longitudinal axis of the center section such that the coil axis is aligned with the longitudinal axis of the center section.
Liu discloses an electronic cigarette atomizer, including an oil-guiding element and a heating wire wound around the oil-guiding element (Abstract). The heating wire 14 is wound around the oil-guiding element 12, a combination of the oil-guiding element 12 and the heating wire 14 is configured to be proximately parallel to an axial direction and longitudinally through the center of the atomizing sleeve 10. In another embodiment, the combination of the oil-guiding element 12 and the heating wire 14 can also be perpendicular to the axial direction of the atomizing sleeve 10 (Figures 1 and 2; Column 4, lines 22-29).
Liu teaches the heating wire coil can be parallel to an axial direction or alternatively perpendicular to the axial direction, it would have been obvious to one of ordinary skill in the art before the effective filing date that the heating element (1110) of Kotch be modified so that it is positioned along the longitudinal axis, since Liu teaches that the parallel and perpendicularly oriented heating elements are equivalent configurations which may be substituted to achieve the same purpose (MPEP §2144.06(II)).

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. Applicant argues that Kotch does not teach that the inlet passage extends distally from the inlet. Examiner notes that Figure 18 of Kotch, as annotated below, shows an inlet with an inlet passage extending therefrom in a distal direction (away from the mouthpiece).

    PNG
    media_image1.png
    608
    481
    media_image1.png
    Greyscale


Applicant also argues the reservoir 530 of Kotch is next to the vapor channel 520 and entirely proximal to the air channel 1120, and thus is not “sandwiched between the inlet and outlet passage”. Examiner argues that a broader definition was used in the examination of this term, where "sandwiched between" means "to be in a small or tight 
Applicant further argues that the air inlets 140 and 1710 are not part of the housing 120, but are part of the battery attachment assembly 130, and thus not “formed through a wall of the center section”. Examiner argues that Fig. 19 shows the air inlet (140, though not labeled) as a part of the smoking device.
Applicant argues that the air channel delimiter 1130 is does not meet the limitations related to an air guide in claim 3 and that the air channel delimiter 1130 of Kotch does not interact with the second air intake vent 1710. Examiner argues that the air channel delimiter 1130 is in communication with and directs air from the distal end of the air channel 1120 (Figure 18).
Applicant argues that cap 210 is independent of mouthpiece 110 in both structure and function, and thus the mouthpiece 110 does not comprise cap 210. Examiner argues that cap 210 is located at least partially within mouthpiece 110 (Figure 19), thus the mouthpiece can reasonably be interpreted as comprising cap 210. Furthermore, the claims do not require that the stopper is attached to the mouthpiece. 
Applicant argues that Duque does not teach a secondary powered element that is spaced from the wick, since the thermal wick incorporates the inner core material 1608. Examiner maintains that the secondary powered element shown in fig. 16 of Duque is clearly spaced from the primary heating element because the secondary element extends into the reservoir chamber rather than heating the liquid solely in the atomizing area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747